DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the above application filed on 22 May 2019.  Claims 1-14 are examined.
Drawings
Figures 1-4 are objected to, in accordance with 37 CFR 1.84(l), because the weight, density, and darkness of all lines and letters (dashed lines, solid lines, and text within and outside of shaded areas) are not heavy enough to permit adequate reproduction (the figures as filed are blurry).  
Figure 1 is objected to because reference character 5, representing one of the two cassettes 5,6 through which the tubes of heat exchanger are extending throughout, is pointing to the space around the two cassettes instead of a cassettes.  Figure 1 only has reference character 6 pointing to the other cassette.
Figure 1 is objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “said annular connection of the compressor includes at least one cylindrical bellows” of claim 2, and “said annular connection of the combustion chamber includes at least one cylindrical bellows” of claim 3 must be shown or the feature(s) canceled from the claims 2 & 3. Specification and Drawings (Figs. 1-2) disclose the bellows being located in the outer part 9 and the inner part 10 of the closing structure.  No new matter should be entered.
Figure 4 is objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “an independent flow calibration system for each air circuit” of claim 13 must be shown or the feature(s) canceled from the claim. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 
Claim Objections
Claims 1, 3-4, and 10-14 are objected to because of the following informalities:  
Regarding Claim 1:
The recitation “an annular connection,” (ll. 7-8) is believed to be in error for – a second annular connection –.
The recitation “the combustion chamber” (ll. 9-10) is believed to be in error for – the annular combustion chamber –.
The recitation “each extending” (ll. 18-19) is believed to be in error for – each straight tube of the plurality of the first series of straight tubes extending –.
The recitation “said first annular bundle” (l. 21) is believed to be in error for – said at least one first annular bundle –.
The recitation “said first annular bundle” (l. 25) is believed to be in error for – said at least one first annular bundle –.
The recitation “a plurality of a first series of straight tubes, each extending” (ll. 25-26) is believed to be in error for – a plurality of a second series of straight tubes, each straight tube of the plurality of the second series of straight tubes extending –.
The recitation “said second annular bundle” (l. 29) is believed to be in error for – said at least one second annular bundle –.
The recitation “said annular connection” (l. 30) is believed to be in error for – said second annular connection –.
The recitation “said first tube bundle” (ll. 32-33) is believed to be in error for – the tubes of said at least one first annular bundle –.
The recitation “the tubes of said second tube bundle” (ll. 34-35) is believed to be in error for – tubes of said at least one second annular bundle –.
Regarding Claim 3:
The recitation “said annular connection of the combustion chamber” (ll. 2-3) is believed to be in error for – said second annular connection of the annular combustion chamber –.
Regarding Claim 4:
The recitation “said annular connection,” (ll. 2-3) is believed to be in error for – a third annular connection –.
Regarding Claim 6:
The recitation “the tubes of the first and second annular sections of the heat exchanger,” (ll. 5-6) is believed to be in error for – the tubes of the at least one first annular bundle and the tubes of the at least one second annular bundle of the heat exchanger –. 
Regarding Claim 10:
The recitation “the axis” (l. 2) is believed to be in error for – an axis –.
Regarding Claim 11:
The recitation “the axis of the turbine directly drives an electric generator” (ll. 3-4) is believed to be in error for – an axis of the turbine directly drives the electric generator –.
Regarding Claim 12:
The recitation “for the fixed and movable elements” (l. 4) is believed to be in error for – for fixed and movable elements –.
Regarding Claim 13:
The recitation “said cooling circuit” (l. 3) is believed to be in error for – said air cooling circuit –.
Regarding Claim 14:
The recitation “each extending” (ll. 7-8) is believed to be in error for – each straight tube of the plurality of the first series of straight tubes extending –.
The recitation “said first annular bundle” (l. 10) is believed to be in error for – said at least one first annular bundle –.
The recitation “said first annular bundle” (l. 13) is believed to be in error for – said at least one first annular bundle –.
The recitation “a plurality of a first series of straight tubes, each extending” (ll. 16-17) is believed to be in error for – a plurality of a second series of straight tubes, each straight tube of the plurality of the second series of straight tubes extending –.
The recitation “said second annular bundle” (l. 20) is believed to be in error for – said at least one second annular bundle –.
The recitation “said first bundle of tubes” (l.23) is believed to be in error for – said at least one first annular bundle of tubes –.
The recitation “the tubes of said second tube bundles” (l.26) is believed to be in error for – tubes of said at least one second annular bundle –.
Appropriate correction is required. 
ADD 112a written description
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claim 13, the recitation “an independent flow calibration system” (ll. 6-7) contains subject matter which was not described in the specifications in such a way as to reasonably convey to one skilled in the art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  Applicant’s specifications only disclose the recitation verbatim and does not provide a discussion of what exactly an independent flow calibration system might be.  Furthermore, applicant’s drawings do not show the independent flow calibration system.  
Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 1, the recitation “the heat exchanger … having a cylindrical cavity opening into a turbine outlet” (ll. 11-15) renders the claim indefinite because it is unclear the recitation is meant to be a heat exchanger having a cylindrical cavity, and the cavity opens up into a turbine outlet, or if it is meant to be a heat exchanger having a cylindrical cavity, and the cylindrical cavity itself has an opening that opens up into a turbine outlet.  Therefore, the scope of the claim is unascertainable.  
Claims 2-13 are rejected under 35 U.S.C. 112(b) based on its dependency on claim 1.
Regarding Claim 2, the recitation “said annular connection of the compressor includes at least one cylindrical bellows” (ll. 2-4) renders the claim indefinite because it is unclear if the 
Regarding Claim 3, the recitation “said annular connection of the compressor includes at least one cylindrical bellows” (ll. 3-5) renders the claim indefinite because it is unclear if the annular connection as defined in claim 1, as being between the heat exchanger and the annular combustion chamber, includes at least one cylindrical bellows. Specification and Drawings (Figs. 1-2) disclose the bellows being located in the outer part 9 and the inner part 10 of the closing structure, which is the connection between the first and second bundles of tubes. Therefore, the scope of the claim is unascertainable.  
Regarding Claims 4 & 5, the recitation “said annular connection between” (ll. 2-3) renders the claims indefinite because it is unclear to which annular connection the recitation “said annular connection” is being referred to. Therefore, the scope of the claims are unascertainable.  
Regarding Claim 6, the recitation “the first and second annular sections of the heat exchanger” (ll. 5-6) renders the claim indefinite because “the first and second annular sections of the heat exchanger” is not positively recited in the claim.  Therefore, the scope of the claim is unascertainable. 
Regarding Claim 8, the recitation “said spray rods” (l. 3) and “the spray rods” (l. 6) renders the claim indefinite because it is unclear how many spray rods are being claimed.  Claim 7 upon which claim 8 depends on recites “at least one fuel spray rod”.  Therefore, the scope of the claim is unascertainable.  
Regarding Claim 13, the recitation “an independent flow calibration system for each air circuit” (ll. 6-7) renders the claim indefinite because it is unclear what exactly the independent flow calibration system is. Therefore, the scope of the claim is unascertainable
The following limitations lack antecedent:
Regarding Claim 6: the recitation “the first and second annular sections of the heat exchanger” (ll. 5-6) is believed to be in error for – a first and a second annular sections of the heat exchanger –.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 9, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hemsworth 3267673.
Regarding Claim 1, claim is interpreted under 112(b) rejection above.
Hemsworth teaches a turbo engine (seen in Fig. 1) comprising:  
a compressor 12 discharging compressed gases into a heat exchanger 10 through an annular connection 45,39,48 (Figs. 1-2)
an annular combustion chamber 13, receiving the gases from said heat exchanger 10 through an annular connection 47,40,46 (Figs. 1-2)
a turbine 14,16 discharging hot gases from the combustion chamber 13 (Fig. 2) 
the heat exchanger 10 having an annular shape (seen in Fig. 1), formed by an independent tube assembly 31 assembled by holding means 30 (Figs. 1-2), and having a cylindrical cavity opening [a] into a turbine outlet 22 (Annotated Fig. 2, below), 
the tube assembly 31 being housed in said cylindrical cavity 23 (seen in Figs. 1-2), wherein said heat exchanger 10 comprises: 
a) at least one first annular bundle [b] formed by a plurality of a first series of straight tubes 31, each 31 extending between a proximal perforated connecting plate [d] (d represents 31) and a distal perforated connecting plate [e] 31 (e represents 31) (Annotated Fig. 1, below),
said first annular bundle [b] communicating with said annular connection 45,39,48 of the compressor 12 (Fig. 1),   
b) at least one second annular bundle [c], coaxial with said first annular bundle [b], formed by a plurality of a first series of straight tubes 31, each extending between said proximal perforated connecting 
said second annular bundle [c] communicating with said annular connection 47,40,46 of the combustion chamber 13 (Annotated Fig. 1, below), 
c) an annular closing structure [g] determining an outer annular cavity [h] communicating with said first tube bundle [b] and an inner annular cavity [k], coaxial with the outer annular cavity [h], opening into the tubes of said second tube bundle [c] (Annotated Figs 1-2, below).

    PNG
    media_image1.png
    357
    693
    media_image1.png
    Greyscale

Figure A:  Annotated Fig. 1 of Hemsworth (US 3267673)

    PNG
    media_image2.png
    322
    872
    media_image2.png
    Greyscale

Figure B:  Annotated Fig. 2 of Hemsworth (US 3267673)
Regarding Claim 2, Hemsworth teaches the invention as claimed and as discussed above for claim 1, and Hemsworth further teaches
said annular connection 45,39,48 of the compressor 12 includes at least one cylindrical bellows 49 (Figs. 1-2).
Regarding Claim 9, Hemsworth teaches the invention as claimed and as discussed above for claim 1, and Hemsworth further teaches
the axis (seen in Fig. 2) of the turbine 14,16 directly drives a power shaft 15,17 respectively (Fig. 2).
Regarding Claim 14, Hemsworth teaches a heat exchanger 10 having an annular shape (seen in Fig. 1), formed by an independent tube assembly 31 assembled by holding means 30 (Figs. 1-2) and housed in said cylindrical cavity 23 (seen in Figs. 1-2), comprising: 
a) at least one first annular bundle [b] formed by a plurality of a first series of straight tubes 31, each 31 extending between a proximal perforated connecting plate [d] (d represents 31) and a distal perforated connecting plate [e] 31 (e represents 31) (Annotated Fig. 1, below),
said first annular bundle [b] communicating with said annular connection 45,39,48 (Fig. 1), 
b) at least one second annular bundle [c], coaxial with said first annular bundle [b], formed by a plurality of a first series of straight tubes 31, each extending between said proximal perforated connecting plate [d] (d represents 31) and said distal perforated connecting plate [e] 31 (e represents 31) (Annotated Fig. 1, below),
said second annular bundle [c] communicating with said annular connection 47,40,46 (Annotated Fig. 1, below), and 
an annular closing structure [g] determining an outer annular cavity [h] into which gases from said first tube bundle [b] of tubes open to be deflected on a bottom [m] towards an inner annular cavity [k], 

    PNG
    media_image1.png
    357
    693
    media_image1.png
    Greyscale

Figure A:  Annotated Fig. 1 of Hemsworth (US 3267673)

    PNG
    media_image2.png
    322
    872
    media_image2.png
    Greyscale

Figure B:  Annotated Fig. 2 of Hemsworth (US 3267673)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

	2. Ascertaining the differences between the prior art and the claims at issue.
	3. Resolving the level of ordinary skill in the pertinent art.
	4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hemsworth, as applied to claim 1, and further in view of Darragh 4697633 and Wohrl 4750327.
Regarding Claim 3, Hemsworth teaches the invention as claimed and as discussed above for claim 1. However, Hemsworth does not teach said annular connection of the combustion chamber includes at least one cylindrical bellows.
Darragh teaches
said annular connection 27 of the combustion chamber 16 includes at least one cylindrical bellows 28 (Col. 3, ll. 15-21 and 30-36; Fig. 1).
Wohrl teaches use of metal bellows 9 placed on pipes near connections in order to minimize stresses due to differential thermal effects (Col. 2, ll. 31-46; Figs 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify an annular connection 47,40,46 of Hemsworth, with Darragh’s annular connection 27 of the combustion chamber 16 that includes at least one cylindrical bellows 28, in order to minimize stresses due to differential thermal effects (Wohrl; Col. 2, ll. 31-46).

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hemsworth, as applied to claim 1, and further in view of Maier 5243815 and Wohrl.
Regarding Claim 4, claim is interpreted under 112(b) rejection above.
Hemsworth teaches the invention as claimed and as discussed above for claim 1, and Hemsworth further teaches 
integral annular connection (at [t] seen in annotated Fig. 2 below) between the first tube bundle [b] and said annular closing structure [g] (Annotated Fig. 2, below).

    PNG
    media_image2.png
    322
    872
    media_image2.png
    Greyscale

Figure B:  Annotated Fig. 2 of Hemsworth (US 3267673)
Hemsworth does not teach said annular connection between the first tube bundle and said annular closing structure comprises at least one cylindrical bellows.
Maier teaches an annular connection 14 between a gas turbine engine 1 and a heat exchanger heat exchanger 2 comprises at least one cylindrical bellows 15 (Col. 4, ll. 18-31; Figs. 1-3).  Note that the annular connection comprising at least one cylindrical bellows is applied for its function and not its location in the prior art.
Wohrl teaches use of metal bellows 9 placed on pipes near connections in order to minimize stresses due to differential thermal effects (Col. 2, ll. 31-46; Figs 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the integral annular connection (at [t]) between the first tube bundle [b] and said annular closing structure [g] of Hemsworth, by making the connection separable and then incorporate Maier’s annular connection 14 that comprises at least one cylindrical bellows 15, between the first tube bundle [b] and said annular closing structure [g] of Hemsworth, in order to in order to minimize stresses due to differential thermal effects (Wohrl; Col. 2, ll. 31-46), it has been held that making separable is an obvious extension of prior art teachings, In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). See MPEP § 2144.04 V C.
Regarding Claim 5, claim is interpreted under 112(b) rejection above.
Hemsworth teaches the invention as claimed and as discussed above for claim 1, and Hemsworth further teaches 


    PNG
    media_image2.png
    322
    872
    media_image2.png
    Greyscale

Figure B:  Annotated Fig. 2 of Hemsworth (US 3267673)
Hemsworth does not teach said annular connection between said annular closing structure and the second tube bundle comprises at least one cylindrical bellows.
Maier teaches an annular connection 14 between a gas turbine engine 1 and a heat exchanger heat exchanger 2 comprises at least one cylindrical bellows 15 (Col. 4, ll. 18-31; Figs. 1-3).  Note that the annular connection comprising at least one cylindrical bellows is applied for its function and not its location in the prior art.
Wohrl teaches use of metal bellows 9 placed on pipes near connections in order to minimize stresses due to differential thermal effects (Col. 2, ll. 31-46; Figs 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the integral annular connection (at [s]) between said annular closing structure [g] and the second tube bundle [c] of Hemsworth, by making the connection separable and then incorporate Maier’s annular connection 14 that comprises at least one cylindrical bellows 15, between said annular closing structure [g] and the second tube bundle [c] of Hemsworth,, for the same reason as discussed in rejection of claim 4 above.
Regarding Claim 6, claim is interpreted under 112(b) rejection above.
Hemsworth teaches the invention as claimed and as discussed above for claim 1, and Hemsworth further teaches 


    PNG
    media_image2.png
    322
    872
    media_image2.png
    Greyscale

Figure B:  Annotated Fig. 2 of Hemsworth (US 3267673)
Hemsworth does not teach comprising a system of sealed and axially deformable connections allowing the thermal expansion of the tubes of the first and second annular sections of the heat exchanger to occur freely.
Maier teaches an annular connection 14 between a gas turbine engine 1 and a heat exchanger heat exchanger 2 comprising two cylindrical bellows 15 at each end of the annular connection 14 (Col. 4, ll. 18-31; Figs. 1-3).  Note that the annular connection comprising at least one cylindrical bellows is applied for its function and not its location in the prior art.
Wohrl teaches use of metal bellows 9 placed on pipes near connections in order to minimize stresses due to differential thermal effects (Col. 2, ll. 31-46; Figs 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the integral annular connection (at [t]) between the first tube bundle [b] and said annular closing structure [g], and connection (at [s]) between said annular closing structure [g] and the second tube bundle [c] of Hemsworth, by making the connection separable and then incorporate Maier’s annular connection 14 that comprises two cylindrical bellows 15 at each end of the annular connection 14, for the same reason as discussed in rejection of claim 4 above.
Claims 7-8  rejected under 35 U.S.C. 103 as being unpatentable over Hemsworth and further in view of Saito 5159915.
Regarding Claim 7, Hemsworth teaches the invention as claimed and as discussed above for claim 1, and Hemsworth further teaches.
a fuel supply system (seen in Fig. 2) for the combustion chamber 13 consisting of at least one fuel spray rod (seen in Fig. 2) (Fig. 2).
Hemsworth does not teach a fuel supply system for the combustion chamber consisting of at least one fuel spray rod partially surrounded by a heating sleeve.
Saito teaches
a fuel supply system (seen in Fig. 1-2) for the combustion chamber (combustion engine) consisting of at least one fuel spray rod 1 partially surrounded by a heating sleeve 3,5 (Col. 2, l. 55 – Col. 4, l. 6; Figs 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the at least one fuel spray rod of Hemsworth, with Saito’s at least one fuel spray rod 1 that is partially surrounded by a heating sleeve 3, 5, in order to obtain a complete combustion (Saito; Col. 3, l. 63 – Col. 4, l. 6).
Regarding Claim 8, Hemsworth in view of Saito teaches the invention as claimed and as discussed above for claim 7. However, Hemsworth in view of Saito, as discussed so far, does not teach said spray rods each incorporate at least one metal filament connected to an electrical supply during the starting phases to ensure the heating of the fuel until the fuel vaporizes inside the spray rods.
Saito further teaches
said spray rods 1 each incorporate at least one metal filament 4 connected to an electrical supply 7 during the phases (when it is started) to ensure the heating of the fuel until the fuel vaporizes (vaporization of the fuel) inside the spray rods 1 (Figs. 1-5).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the at least one fuel spray rod of Hemsworth in view of Saito, with Saito’s spray rods 1 that each incorporate at least one metal filament 4 connected to an electrical supply 7 during the phases (when it is started) to ensure the heating of the fuel until the fuel vaporizes (vaporization of the fuel) inside the spray rods 1, for the same reason as discussed in rejection of claim 7 above.
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hemsworth, as applied to claim 1, and further in view of Matsunaga 2002/0012588.
Regarding Claim 10, Hemsworth teaches the invention as claimed and as discussed above for claim 1, and Hemsworth further teaches.
the axis of the turbine 17 directly drives a load (Col. 2, l. 68 – Col. 3, l. 3).
Hemsworth does not teach does not teach the axis of the turbine directly drives an electric generator.
Matsunaga teaches
the axis of the turbine 18 directly drives an electric generator G ([0043-44]; Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the load of Hemsworth, with Matsunaga’s electric generator G, because it has been held that a simple substitution of one known element, in this case, the load of Hemsworth, for another, in this case, electric generator G of Matsunaga, to obtain predictable results, in this case, using the electric power generated by the gas turbine engine, is an obvious extension of prior art teachings, KSR INT’L CO. V. TELEFLEX INC., 550 U.S. 398, 415-421, 82 USPQ2D 1385, 1395-97 (2007). See MPEP § 2141 III B.
Regarding Claim 11, Hemsworth teaches a turbo generator (seen in Fig. 1) comprising the turbo engine (seen in Fig. 1) according to claim 1 (see claim 1 rejection above). However, Hemsworth does not teach an electric generator, the axis of the turbine directly drives an electric generator.
Matsunaga teaches
an electric generator G, the axis of the turbine 18 directly drives an electric generator G ([0043-44]; Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to the load of Hemsworth, with Matsunaga’s electric generator G, for the same reason as discussed in rejection of claim 10 above.
Claims 12-13  rejected under 35 U.S.C. 103 as being unpatentable over Hemsworth in view of Matsunaga, and further in view of Wilson 2015/0288253.
Regarding Claim 12, Hemsworth in view of Matsunaga teaches the invention as claimed and as discussed above for claim 11. However, Hemsworth in view of Matsunaga does not teach comprising anPage 4 of 819-196Pre. Amdt. Dated May 22, 2019 air cooling circuit for the fixed and movable elements of said electric generator.
Wilson teaches an electric generator 20,36 and 
anPage 4 of 819-196Pre. Amdt. Dated May 22, 2019 air cooling circuit (seen by arrows 322 in Fig. 4) for the fixed 308 and movable elements 304 of said electric generator 300 ([0019-22]; Figs. 3-4).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify said electric generator G of Hemsworth in view of Matsunaga, with Wilson’s electric generator 20,36 that comprises anPage 4 of 819-196Pre. Amdt. Dated May 22, 2019 air cooling circuit (seen by arrows 322 in Fig. 4) for the fixed 308 and movable elements 304 of said electric generator 300, in order to cool the generator (Wilson; [0022], ll. 5-8).
Regarding Claim 13, Hemsworth in view of Matsunaga and Wilson teaches the invention as claimed and as discussed above for claim 12. However, Hemsworth in view of Matsunaga and Wilson, as discussed so far, does not teach said cooling circuit comprises two parallel circuits, one for cooling the fixed parts elements, the other for cooling the movable parts elements, with an independent flow calibration system for each air circuit.
Wilson further teaches
said cooling circuit (seen by arrows 322 in Fig. 4) comprises two parallel circuits [x,y], one [x] for cooling the fixed parts elements 308, the other [y] for cooling the movable parts elements 304, with an independent flow calibration system for each air circuit [x,y] ([0019-22]; Annotated Fig. 4, below).

    PNG
    media_image3.png
    353
    645
    media_image3.png
    Greyscale

Figure D:  Annotated Fig. 4 of Wilson (US 2015/0288253)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide said electric generator 300 of Hemsworth in view of Matsunaga and Wilson, with Wilson’s said cooling circuit (seen by arrows 322 in Fig. 4) that comprises two parallel circuits [x,y], one [x] for cooling the fixed parts elements 308, the other [y] for cooling the movable parts elements 304, with an independent flow calibration system for each air circuit [x,y], for the same reason as discussed in rejection of claim 12 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACEK LISOWSKI whose telephone number is (408)918-7635.  The examiner can normally be reached on Monday - Friday 7am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACEK LISOWSKI/Examiner, Art Unit 3741                 


/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741